                            Case 1:20-cv-08786-GHW Document 17 Filed 12/22/20 Page 1 of 1




                                                                                                        USDC SDNY
                                                                                                        DOCUMENT
                                                                                                        ELECTRONICALLY FILED
                                                                                                        DOC #:
                                                                                                        DATE FILED: 12/22/2020

                                                                                              MEMORANDUM ENDORSED




Application granted in part. The initial pretrial conference scheduled for December 29, 2020 is adjourned to February 22, 2021 at 4:00 p.m. The deadline
for the parties to submit the joint letter and proposed case management plan referenced in Dkt. No. 8, is extended to February 15, 2020. The Court expects
that any application for an order to show cause as to why default judgment should not be entered will be filed by no later than January 15, 2021.

SO ORDERED.                                                            _____________________________________
Dated: December 22, 2020                                                     GREGORY H. WOODS
                                                                            United States District Judge
